Citation Nr: 1001134	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from September 9, 2002, in excess of 60 percent from November 
10, 2003, and in excess of 40 percent from March 31, 2004, 
for bilateral lattice degeneration and retinal holes, status 
post repeated barrier laser for retinal holes and retinal 
detachment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The case was remanded for further development in June 2006, 
November 2007, and June 2008.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral lattice 
degeneration and retinal holes, status post repeated barrier 
laser for retinal holes and retinal detachment was 
manifested, beginning September 9, 1992, by no worse than 
visual acuity of 20/30 in the right eye, and 20/60 in the 
left eye; beginning November 10, 2003, by visual acuity of 
20/80 in each eye; and beginning March 31, 2004, by visual 
acuity of 20/70 in each eye.

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, or bilateral concentric contraction to 30 
degrees but not to 15 degrees.


CONCLUSION OF LAW

The criteria for disability evaluations in excess of 20 
percent from September 9, 2002, in excess of 60 percent from 
November 10, 2003, and in excess of 40 percent from March 31, 
2004, for bilateral lattice degeneration and retinal holes, 
status post repeated barrier laser for retinal holes and 
retinal detachment, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic 
Codes 6008, 6061-79, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection for bilateral eye disability was awarded 
with an effective date of September 9, 2002, the date of his 
claim, and initial disability ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for higher ratings 
and he demonstrated his actual knowledge of what was required 
to substantiate higher ratings in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
physical examinations.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Increased Ratings:  Criteria and Evidence

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

A March 2005 Board decision granted service connection for 
right eye retinal degenerative lesions with peripheral holes 
and peripheral exudate lesion, and for left eye retinal 
degenerative lesions with peripheral holes.  In an April 2005 
rating decision, the RO assigned the Veteran the following 
ratings for his service connected bilateral eye disability 
(now characterized as bilateral lattice degeneration and 
retinal holes, status post repeated barrier laser for retinal 
holes and retinal detachment) under 38 C.F.R. § 4.84, 
Diagnostic Code 6008:  20 percent from September 9, 2002; 60 
percent from November 10, 2003, and 40 percent from March 31, 
2004.  The Veteran disagreed with those initial ratings.  
Since that rating decision, the rating schedule for diseases 
of the eye has been updated.  Diseases of the eye are now 
rated through a General Rating Formula.  38 C.F.R. § 4.79 
(2009).  However, the new criteria are only applicable to 
claims filed on or after December 10, 2008.  See 73 Fed. Reg. 
66543-02 (November 10, 2008).  Because the Veteran filed his 
claim before this date, the old criteria are applicable in 
this case.

Diagnostic Code 6008 addresses detachment of the retina in 
chronic form and is rated based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  38 C.F.R. § 4.84a 
(2008).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75 (2008).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2008).

Measurement of the visual field will be made where there is 
disease of the optic nerve or when otherwise indicated.  A 
procedure for the calculation of the average concentric 
contraction is provided in 38 C.F.R. § 4.76a with ratings for 
impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 
6080.  

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, or enlarged 
image, unilaterally or bilaterally, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic code 6011.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2008).

A September 9, 2002, VA ophthalmology consultation noted 
retinal holes, superiorly in the left eye.  Barrier laser was 
to be done.  Visual acuity was noted as 20/30 in the right 
eye and 20/60 in the left eye.  On November 10, 2003, visual 
acuity was 20/80 in each eye.  The Veteran reported flashes 
in the left eye.  On March 31, 2004, visual acuity was noted 
as 20/60 in each eye.  

On VA examination in June 2004, the Veteran reported flashes 
and floaters in both eyes.  His best corrected distance 
vision was 20/70 in each eye.  Visual field was noted as full 
to confrontation.

Electroretinogram (ERG) in February 2006 was evaluated as 
normal.

VA examination in February 2007 noted corrected far vision in 
each eye of "count fingers at 2 feet."  The examiner 
diagnosed lattice degeneration with atrophic holes status 
post barrier laser both eyes; high myopia/refractive error 
that was developmental and not caused by the service 
connected disability but was "likely related and a risk 
factor for his service connected disability."  The examiner 
noted that the Veteran had been evaluated by two retina 
specialists who did not feel that his decreased vision was 
completely attributable to his retinal degeneration/service 
connected condition.  In an addendum to the report in June 
2007, the examiner noted that:

At this time I cannot state with certainty 
the cause of patient's decreased vision.  2 
retina specialists did not feel that the 
decreased vision was attributable to the 
lattice degeneration.  Therefore, the 
decreased vision is not as likely as not 
due to lattice degeneration. 

Pursuant to a Board remand, in January 2008 a VA examination 
was conducted in order to clarify the symptoms attributable 
to the service-connected disability.  The examiner explained 
that lattice degeneration and retinal holes, status post 
repeated barrier laser for retinal holes and retinal 
detachment, was the service-connected disability, and that 
this disorder caused symptoms of flashers and floaters.  Also 
noted was decreased visual acuity and constricted bilateral 
eye, right eye worse than left eye, visual field deficit.  
With respect to visual acuity, the examiner noted that the 
etiology thereof was not clear and that retina specialists 
had doubted that the veteran's retina pathology was 
responsible for poor vision.  No Goldman perimeter test chart 
was included with the examination.

In June 2008, the case was again remanded for an additional 
examination.  The examination was conducted in January 2009.  
The examiner noted visual field deficit on the Goldman tests 
showed fairly full field bilaterally.  Diplopia fields showed 
no measurable deviation in the cardinal fields of gaze.  
Pupillary reactions, ocular motility, and intraocular 
pressures were normal.  Slit lamp examination was normal 
except for the presence of mild nuclear sclerosis of both 
lenses.  Dilated fundus examination showed healthy appearing 
discs with small cups in both eyes.  The maculae appeared 
flat and without obvious abnormality.  There was an area of 
retinal atrophy superior to the disc in the right eye.  There 
were extensive barrier laser scars extending from the mid-
periphery in both eyes; the retinas otherwise appeared 
secure.  The diagnosis was:  

1.  Count fingers visual acuity both eyes 
unexplained by physical findings, imaging 
studies (CT), and electrodiagnostic 
testing (ERG).  On this basis, it is 
unlikely that the decreased visual acuity 
is associated with the Veteran's service 
connected bilateral eye disability.

2.  It is likely that the extensive 
barrier laser treatment in both eyes has 
caused some mild/moderate constriction of 
the visual fields in both eyes.

3.  Subjective visual disturbance/floaters 
and flashers.  The examinee relates that 
the f&f range from "firecrackers to 
cannons."  Determining the cause of this 
symptom would involve resorting to mere 
speculation.

The Goldman Perimeter Charts for each eye were included with 
the report.

Analysis

The RO originally assigned the ratings currently in effect 
based on measurements of the Veteran's visual acuity.  The 
decreased visual acuity readings in evidence prior to the 
February 2007 VA examination had been medically associated 
with the service-connected bilateral eye disability, and 
there is no other basis on which to rate the disability 
during the period prior to that examination.

The September 9, 2002, visual acuity measurements of 20/30 in 
the right eye and 20/60 in the left eye, when applied to 
Table V under 38 C.F.R. § 4.83a (2008), equates to a 10 
percent rating.  When this is combined with the additional 10 
percent rating based on active pathology, the 20 percent 
rating assigned from September 9, 2002, is shown to be 
appropriate.

The November 10, 2003, visual acuity measurements of 20/80 in 
each eye, when applied to Table V, equate to a 50 percent 
rating.  When this is combined with the additional 10 percent 
rating based on active pathology, the 60 percent rating 
assigned from November 10, 2003, is shown to be appropriate.

On March 31, 2004, visual acuity was noted as 20/60 in each 
eye.  When applied to Table V, these measurements equate to a 
30 percent rating.  When this is combined with the additional 
10 percent rating based on active pathology, the 40 percent 
rating assigned from March 31, 2004, is shown to be 
appropriate.  The June 2004 measurements of 20/70 visual 
acuity in each eye also correspond to the current rating.

In considering the proper rating since the February 2007 VA 
examination, the Board notes that the examination findings on 
that and subsequent examinations have not attributed the 
significantly worsened visual acuity findings to the service-
connected bilateral eye disability.  Thus, a rating in excess 
of the currently assigned 40 percent is not appropriate on 
that basis.

The most recent VA examination determined that the loss of 
field of vision was attributable to the service-connected 
disability.  Regulations provide that measurement of the 
visual field will be made when there is disease of the optic 
nerve or when otherwise indicated.  The usual perimetric 
methods will be employed, using a standard perimeter and 
three millimeter white test object.  At least 16 meridians 22 
1/2 degrees apart will be charted for each eye.

The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  38 
C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees): temporally 85, down temporally 85, down 
65, down nasally 50, nasally 60, up nasally 55, up 45, and up 
temporally 55.

A VA visual field examination in January 2009 showed an 
average contraction of 33 degrees for the right eye.  A 
normal field of vision temporally is 85 degrees, while the 
examination showed 49 degrees.  Normal vision down temporally 
is 85 while the Veteran's was 38.  The normal field of vision 
down is 65, and the Veteran had 32 degrees.  The normal 
vision down nasally is 50, and the examination of the Veteran 
showed 30 degrees.  Normal vision nasally is 60, and the 
Veteran had 28 on examination.  Vision up nasally is normally 
55, and the Veteran had 25 degrees.  The vision of the right 
eye up is normally 45 degrees, and the Veteran had 30 on 
examination.  For vision up temporarily, 55 is normal, and 
the Veteran had 35 on examination.  The total vision field 
for the Veteran's right eye on examination was 267.  Dividing 
that figure by the eight directions provided the average 
contraction of 33 degrees.  

For the left eye, the Veteran's average contraction was found 
on examination to be 25 degrees.  A normal field of vision 
temporally is 85 degrees, and examination of the Veteran's 
left eye showed 34.  Normal vision down temporally is 85 
while the Veteran's was 31.  The normal field of vision down 
is 65, and the Veteran had 27 degrees.  The normal vision 
down nasally is 50, and the examination of the Veteran showed 
27 degrees.  Normal vision nasally is 60, and the Veteran had 
20 on examination.  Vision up nasally is normally 55, and the 
Veteran had 20 degrees.  The vision of the left eye up is 
normally 45 degrees, and the Veteran had 18 on examination.  
For vision up temporally, 55 is normal, and the Veteran had 
25 on examination.  The total vision field for the Veteran's 
left eye on examination was 202.  Dividing that figure by the 
eight directions provided the average contraction of 25 
degrees.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under such code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent evaluation, or may be 
rated as 20/50.

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral 
evaluation, a 20 percent unilateral rating, or is rated as 
20/200.

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
evaluation, unilaterally results in a 10 percent rating, or 
is rated as 20/100.  Concentric contraction of the visual 
field to 45 degrees but not to 30 degrees bilaterally results 
in a 30 percent rating, unilaterally results in a 10 percent 
evaluation, or is rated as 20/70.

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 
20/50.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
evaluations require contraction within the stated degrees, 
temporally; the nasal contraction may be less. 38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

In this case, the above evidence does not support a higher 
rating under Diagnostic Code 6080.  Applying the Goldman test 
results from the above-noted VA examination, the impairment 
of field vision does not reflect loss of temporal half, 
bilateral or unilateral concentric contraction to 5 degrees, 
bilateral concentric contraction to 15 degrees but not 5 
degrees, or bilateral concentric contraction to 30 degrees 
but not to 15 degrees.

As noted, the examination reflected average concentric 
contractions of 33 and 25 degrees.  A bilateral concentric 
contraction of the visual field to 45 degrees but not to 30 
degrees results in an evaluation of 30 percent.  
Alternatively, considering the unilateral readings, Code 6080 
also provides that the ratings of 33 and 25 may be rated as 
equivalent to visual acuity reading of 20/70 and 20/100, 
respectively.  Those readings would likewise warrant a 30 
percent rating under Table V.  The 30 percent rating on 
either basis under Code 6080, when combined with the 
additional 10 percent rating based on active pathology, would 
result in the currently assigned 40 percent rating.  Thus, 
there is no basis for assigning a higher rating for the 
Veteran's bilateral eye disability based on either visual 
acuity or visual field.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to a 
current evaluation in excess of 40 percent for bilateral 
lattice degeneration and retinal holes, status post repeated 
barrier laser for retinal holes and retinal detachment.  The 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Initial evaluations in excess of 20 percent from September 9, 
2002, in excess of 60 percent from November 10, 2003, and in 
excess of 40 percent from March 31, 2004, for bilateral 
lattice degeneration and retinal holes, status post repeated 
barrier laser for retinal holes and retinal detachment, are 
denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


